Order entered December 17, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00910-CR

                             DONNIE FREEMAN, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 86th Judicial District Court
                                Kaufman County, Texas
                         Trial Court Cause No. 18-10075-86-F

                                          ORDER
       Before the Court is the State’s December 12, 2018 motion for an extension of time to file

a brief. We GRANT the State’s motion in part and ORDER the State’s brief filed no later than

February 4, 2019.




                                                    /s/   LANA MYERS
                                                          JUSTICE